DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed July 28, 2022 have been fully considered, and they are persuasive. However, upon further consideration, a new ground of rejection has been issued.
Claims 1, 3-8, and 10-20 are currently pending. Claims 1, 3, 8, 10, and 15-16 were amended. Claims 2 and 9 were canceled. Claims 1, 8, and 15 are independent.  

Re: Rejection of claims under 35 U.S.C. 102/103
Applicant’s arguments, on pp. 8-10 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §103 with respect to Hart et al., US 2009/0173790 A1 (hereinafter, “Hart ‘790”) have been fully considered and are persuasive. Specifically, Applicant argues that:
Hart ‘790 fails to disclose both the “processor” of the “apparatus” and the “encryption processor” of the “encryption chip”, as recited in the claims, because the microprocessor 82 of Hart ‘790 cannot to disclose both of the recited processors; 
Hart ‘790 fails to disclose “an encryption processor configured to access the received data stored in the memory of the apparatus”; and
The magnetic read head 36 of Hart ‘760 does not disclose the recited “shim”, as amended, because the magnetic read head 36 is not partially located within and secured to card slot 35.

In response to Argument A:
Argument A, in response to the rejection of the claims 35 U.S.C. §102 with respect to Hart ‘790, has been fully considered and is persuasive. However, a new ground of rejection has been asserted in view of Fernandes et al., US 7,051,932 B2 (hereinafter, “Fernandes ‘932”). The microprocessor 82 of Hart ‘790 discloses the “processor” of the “apparatus”, while the cryptoprocessor within microcontroller 32 of Fernandes ‘932 discloses the “encryption processor” of the “encryption chip”. See Claim Rejections – 35 USC § 103 below for further details.

In response to Argument B:
Argument B, in response to the rejection of the claims 35 U.S.C. §102 with respect to Hart ‘790, has been fully considered and is persuasive. However, a new ground of rejection has been asserted in Fernandes ‘932. Fernandes ‘932 discloses a cryptoprocessor within microcontroller 32 that communicates with the attached point of sale (POS) card reader, executes cryptographic routines, and facilitates secure data exchange between devices. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932, namely to implement the cryptographic functionalities of the encryption circuit 38, as disclosed in Hart ‘790, such that they are performed by the microcontroller 32 of Fernandes ‘932, where cryptoprocessor within microcontroller 32 is configured to access and encrypt the received data stored within memory 84 of Hart ‘790. See Claim Rejections – 35 USC § 103 below for further details.

In response to Argument C:
Argument C, in response to the rejection of the claims 35 U.S.C. §102 with respect to Hart ‘790, has been fully considered and is persuasive. However, a new ground of rejection has been asserted in view of Fernandes ‘932. Fernandes ‘932 discloses an adaptor 14, also referred to as ViVOadapter or magnetic stripe reader adaptor 610, that is partially located within and secured to a card reading slot of an attached POS card reader. See Claim Rejections – 35 USC § 103 below for further details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-8, 11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al., US 2009/0173790 A1 (hereinafter, “Hart ‘790”) in view of Fernandes et al., US 7,051,932 B2 (hereinafter, “Fernandes ‘932”).

As per claim 1: Hart ‘790 discloses:
	A system for producing and transmitting encrypted data from data encoded on a storage medium (system for generating and outputting encrypted data from a data card [Hart ‘790, ¶3; Fig. 8]), comprising: 
an apparatus (card reader 20 [Hart ‘790, ¶35]) configured to receive the storage medium (card reader 20 configured to receive a data card [Hart ‘790, ¶35]), the apparatus comprising 
a processor (processor, also referred to as microprocessor 82 [Hart ‘790, ¶¶3-4, 45; Fig. 7]), a memory (memory 84 [Hart ‘790, ¶¶24, 45, 47]), and a network interface (wiring interface 24 that allows connections to external devices and networks [Hart ‘790, ¶¶33-35; Fig. 1, Fig. 2]), 
wherein the processor is communicatively coupled to the memory (microprocessor 82 coupled to the memory 84 [Hart ‘790, ¶¶45, 47; Fig. 7]) and configured to: 
receive data from the storage medium (card reader 20 receives data from the data card [Hart ‘790, ¶35]), wherein the received data is encoded into the storage medium (the received data is encoded into the data card [Hart ‘790, ¶¶17-18, 38]); 
decode the received data (decoding the data on the data card, where decoding comprises generating an analog signal indicative of the intrinsic magnetic characteristic and the recorded data of the data card, converting the analog signal into a digital signal, generating a magnetic fingerprint based on the intrinsic magnetic characteristic from the digital signal, extracting the recorded data from the digital signal [Hart ‘790, ¶¶3, 38, 50]) as the storage medium is at least partially inserted into the apparatus (data card is inserted into the card reader 20 [Hart ‘790, ¶38]); and 
transmit the received data to the memory for storage (storing the received data, such as the magnetic fingerprint of the data card, in memory 84 [Hart ‘790, ¶¶3, 17-18, 24, 51; Fig. 8); 
and an encryption chip (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45; Fig. 3, Fig. 7]) communicatively coupled to the apparatus (the encryption circuit 38 is coupled to the card reader 20 [Hart ‘790, ¶¶37-38; Fig. 2, Fig. 3]),  configured to: 
access the received data stored in the memory of the apparatus (the encryption circuit 38 accessing received information from data cards, such as the magnetic fingerprint of the data cards, in the memory 84 of the card reader 20 [Hart ‘790, ¶¶3-4, 24, 47, 51; Fig. 8]); and 
encrypt the received data with an algorithm to produce the encrypted data (encryption circuit 38 encrypting the received data, such as the magnetic fingerprint of the data card [Hart ‘790, ¶¶3, 27-28, 38]); 
wherein the processor of the apparatus (card reader 20 [Hart ‘790, ¶35]) is further configured to: transmit the encrypted data (outputting the encrypted data to external devices [Hart ‘790, ¶¶3, 15-16, 38, 52; Fig. 1]) to an external server (outputting the encrypted data to external devices, where external devices may be external servers [Hart ‘790, ¶¶18, 24; Fig. 1]) communicatively connected to a communication network (the external devices are connected to a network 16 [Hart ‘790, ¶¶32-33; Fig. 1]).

As stated above, Hart ‘790 does not explicitly disclose: “… an encryption chip … wherein the encryption chip is coupled to a shim, wherein the shim is at least partially disposed within and secured to a slot of the apparatus and is configured to receive the storage medium, the encryption chip comprising an encryption processor configured to: …”.
Fernandes ‘932, however, discloses:
… an encryption chip (microcontroller 32 containing a cryptoprocessor [Fernandes ‘932, Col. 7 lines 51-58, Col. 12 lines 22-28, Col. 12 lines 52-63, Fig. 1, Fig. 5, Fig. 17]) 
… wherein the encryption chip is coupled to a shim (microcontroller 32 is coupled to an adaptor 14, also referred to as ViVOadapter or magnetic stripe reader adaptor 610 [Fernandes ‘932, Col. 5 lines 27-42, Col. 7 lines 39-58, Col. 12 lines 22-63; Fig. 1, Fig. 5, Fig. 17]), 
wherein the shim is at least partially disposed within and secured to a slot of the apparatus and is configured to receive the storage medium (the adaptor 14 is disposed within and affixed to a card reader slot 8 of the point of sale (POS) card reader 2, 600, and is configured to receive a card [Fernandes ‘932, Col. 8 line 53-Col. 9 line 5, Col. 9 lines 15-35, Col. 13 line 50-Col. 14 line 35; Fig. 1, Fig. 1B, Fig. 6]), 
the encryption chip comprising an encryption processor configured to: … (the microcontroller 32 comprising a cryptoprocessor, where the cryptoprocessor is configured to communicate with the attached POS card reader 2, 600, execute cryptographic routines, and facilitate secure data exchange between devices [Fernandes ‘932, Col. 7 lines 39-58, Col. 12 lines 22-40, Col. 12 lines 52-63, Col. 15 lines 28-39, Col. 23 lines 1-18; Fig. 5, Fig. 17])

Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932, namely to implement the cryptographic functionalities of the encryption circuit 38, as disclosed in Hart ‘790, such that they are performed by the microcontroller 32 of Fernandes ‘932, where the microcontroller 32 is coupled to an adaptor 14, as disclosed in Fernandes ‘932, that can be secured to the card slot 25 of Hart ‘790, and where the cryptoprocessor within microcontroller 32 is configured to access and encrypt the received data stored within memory 84 of Hart ‘790. The motivation for doing so would be to provide a non-invasive method to retrofit older POS card acceptance systems with newer technology, where the newer technology, such as encryption technology, is able to integrate with the older systems and provide more secure consumer/user financial data storage and transactions (see Fernandes ‘932, Col. 2 lines 40-49, Col. 5 lines 9-26). 

As per claim 4: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 1, from which claim 4 is dependent upon. Furthermore, Hart ‘790 discloses:
wherein the encryption chip (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45; Fig. 3, Fig. 7]) is incorporated into the apparatus (encryption circuit 38 is incorporated into the card reader 20 via the printed circuit board 37 within the card reader 20 [Hart ‘790, ¶¶37, 40; Fig. 3, Fig. 4]).

As per claim 6: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 1, from which claim 6 is dependent upon. Furthermore, Hart ‘790 discloses:
wherein the encryption chip (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45; Fig. 3, Fig. 7]) is communicatively coupled to the memory (memory [Hart ‘790, ¶¶24, 47]) and the processor of the apparatus (processor [Hart ‘790, ¶¶3-4]) through a wireless or wired connection (encryption circuit 38 is coupled to the memory and processor through wired connections and circuitry [Hart ‘790, ¶¶19, 45, 52-53; Fig. 3, Fig. 7]).

As per claim 7: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 1, from which claim 7 is dependent upon. Furthermore, Hart ‘790 discloses:
wherein the storage medium is a magstripe disposed on a card, wherein data encoded into the magstripe is contained in one or more tracks (data is encoded in multiple tracks of magnetic media on a magstripe data card [Hart ‘790, ¶22]), 
wherein the processor of the apparatus (card reader 20, where the card reader 20 comprises a processor [Hart ‘790, ¶¶3, 35]) is further configured to receive data from each of the one or more tracks (card reader 20 receives data from one or more tracks from the magstripe data card [Hart ‘790, ¶¶22, 42, 44; Fig. 6]), 
wherein the (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45; Fig. 3, Fig. 7]) is further configured to encrypt the received data from each of the one or more tracks (encryption circuit 38 executes an encryption algorithm to encrypt the data retrieved from the tracks from the magstripe data card [Hart ‘790, ¶¶22, 44, 51, 56; Fig. 8]).

	As stated above, Hart ‘790 does not explicitely disclose: “… wherein the encryption processor is further configured to encrypt the received data from …”.
	Fernandes ‘932, however, discloses:
	… wherein the encryption processor is further configured to encrypt the received data from … (the microcontroller 32 comprising a cryptoprocessor, where the cryptoprocessor is configured to communicate with the attached POS card reader 2, 600, execute cryptographic routines, and facilitate secure data exchange between devices [Fernandes ‘932, Col. 7 lines 39-58, Col. 12 lines 22-40, Col. 12 lines 52-63, Col. 15 lines 28-39, Col. 23 lines 1-18; Fig. 5, Fig. 17])

	Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932, namely to implement the cryptographic functionalities of the encryption circuit 38, as disclosed in Hart ‘790, such that they are performed by the microcontroller 32 of Fernandes ‘932, where the cryptoprocessor within microcontroller 32 is configured to access and encrypt the received data stored within memory 84 of Hart ‘790. The motivation for doing so would be to provide a non-invasive method to retrofit older POS card acceptance systems with newer technology, such as encryption-related technology, where the newer technology is able to integrate with the older systems and provide more secure consumer/user financial data storage and transactions (see Fernandes ‘932, Col. 2 lines 40-49, Col. 5 lines 9-26).

As per claim 8: Hart ‘790 discloses:
	A method for producing and transmitting encrypted data from data encoded on a storage medium (method for generating and outputting encrypted data from a data card [Hart ‘790, ¶3; Fig. 8]), comprising: 
receiving data from the storage medium (card reader 20 receives data from the data card [Hart ‘790, ¶35]) as the storage medium is at least partially inserted into the apparatus configured to receive the storage medium (data card is inserted into the card reader 20 [Hart ‘790, ¶38]); 
decoding the received data (the received data is encoded into the data card [Hart ‘790, ¶¶17-18, 38]) from the storage medium (card reader 20 decoding the data on the data card, where decoding comprises generating an analog signal indicative of the intrinsic magnetic characteristic and the recorded data of the data card, converting the analog signal into a digital signal, generating a magnetic fingerprint based on the intrinsic magnetic characteristic from the digital signal, extracting the recorded data from the digital signal [Hart ‘790, ¶¶3, 38, 50]) by a processor of the apparatus (card reader 20 comprising a processor [Hart ‘790, ¶¶3-4]);
transmitting the received data to a memory of the apparatus for storage (storing the received data, such as the magnetic fingerprint of the data card, in memory [Hart ‘790, ¶¶3, 17-18, 24, 51; Fig. 8); 
accessing, by (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45, 51, 59; Fig. 3, Fig. 7]), the received data stored in the memory of the apparatus (the encryption circuit 38 accessing received information from data cards, such as the magnetic fingerprint of the data cards, in the memory of the card reader 20 [Hart ‘790, ¶¶3-4, 24, 47, 51; Fig. 8]),
wherein the encryption chip is communicatively coupled to the apparatus (the encryption circuit 38 is coupled to the card reader 20 [Hart ‘790, ¶¶37-38; Fig. 2, Fig. 3]) 
encrypting(encryption circuit 38 encrypting the received data, such as the magnetic fingerprint of the data card [Hart ‘790, ¶¶3, 27-28, 38]); 
transmitting the encrypted data (outputting the encrypted data to external devices [Hart ‘790, ¶¶3, 15-16, 38, 52; Fig. 1]) to an external server (outputting the encrypted data to external devices, where external devices may be external servers [Hart ‘790, ¶¶18, 24; Fig. 1]) communicatively connected to a communication network with a processor of the apparatus (the external devices are connected to a network 16 [Hart ‘790, ¶¶32-33; Fig. 1]).

As stated above, Hart ‘790 does not explicitly disclose: “… an encryption processor of an encryption chip … and is coupled to a shim, wherein the shim is at least partially disposed within and secured to a slot of the apparatus and is configured to receive the storage medium; and encrypting, by the encryption processor …”. 
Fernandes ‘932, however, discloses:
… an encryption processor of an encryption chip (cryptoprocessor of a microcontroller 32 [Fernandes ‘932, Col. 7 lines 51-58, Col. 12 lines 22-28, Col. 12 lines 52-63, Fig. 1, Fig. 5, Fig. 17]) … and is coupled to a shim (microcontroller 32 is coupled to an adaptor 14, also referred to as ViVOadapter or magnetic stripe reader adaptor 610 [Fernandes ‘932, Col. 5 lines 27-42, Col. 7 lines 39-58, Col. 12 lines 22-63; Fig. 1, Fig. 5, Fig. 17]), 
wherein the shim is at least partially disposed within and secured to a slot of the apparatus and is configured to receive the storage medium (the adaptor 14 is disposed within and affixed to a card reader slot 8 of the point of sale (POS) card reader 2, 600, and is configured to receive a card [Fernandes ‘932, Col. 8 line 53-Col. 9 line 5, Col. 9 lines 15-35, Col. 13 line 50-Col. 14 line 35; Fig. 1, Fig. 1B, Fig. 6]); and 
encrypting, by the encryption processor … (the microcontroller 32 comprising a cryptoprocessor, where the cryptoprocessor is configured to communicate with the attached POS card reader 2, 600, execute cryptographic routines, and facilitate secure data exchange between devices [Fernandes ‘932, Col. 7 lines 39-58, Col. 12 lines 22-40, Col. 12 lines 52-63, Col. 15 lines 28-39, Col. 23 lines 1-18; Fig. 5, Fig. 17])

Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932. 

As per claims 11 and 13-14: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 8, as stated above, from which claims 11 and 13-14 are dependent upon. Claims 11 and 13-14 define a method but recite substantially similar subject matter as the system defined claims 4 and 6-7, respectively. Claims 11 and 13-14 are directed to a method for producing and transmitting encrypted data from data encoded on a storage medium corresponding to the limitations performed by the system defined in claims 4 and 6-7, respectively. Thus, the rejection of claims 4 and 6-7 is equally applicable to claims 11 and 13-14, respectively.  

As per claim 15: Hart ‘790 discloses:
A non-transitory computer-readable medium comprising instructions (executable code stored in memory [Hart ‘790, ¶60]) that are configured, when executed by a processor of an apparatus (stored code executed by a processor of the card reader [Hart ‘790, ¶¶35, 45, 47, 60]) configured to 
receive a storage medium (card reader 20 receives data from the data card [Hart ‘790, ¶35; Fig. 8]) and (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45, 51, 59; Fig. 3, Fig. 7]) that is communicatively coupled to the apparatus (the encryption circuit 38 is coupled to the card reader 20 [Hart ‘790, ¶¶37-38; Fig. 2, Fig. 3]), to:
receive data from the storage medium (card reader 20 receives data from the data card [Hart ‘790, ¶35]), wherein the received data is encoded into the storage medium (the received data is encoded into the data card [Hart ‘790, ¶¶17-18, 38]);
decode the received data (decoding the data on the data card, where decoding comprises generating an analog signal indicative of the intrinsic magnetic characteristic and the recorded data of the data card, converting the analog signal into a digital signal, generating a magnetic fingerprint based on the intrinsic magnetic characteristic from the digital signal, extracting the recorded data from the digital signal [Hart ‘790, ¶¶3, 38, 50]) as the storage medium is at least partially inserted into the apparatus (data card is inserted into the card reader 20 [Hart ‘790, ¶38]);
transmit the received data to a memory of the apparatus for storage (storing the received data, such as the magnetic fingerprint of the data card, in memory [Hart ‘790, ¶¶3, 17-18, 24, 51; Fig. 8); 
access the received data stored in the memory of the apparatus (the encryption circuit 38 accessing received information from data cards, such as the magnetic fingerprint of the data cards, in the memory of the card reader 20 [Hart ‘790, ¶¶3-4, 24, 47, 51; Fig. 8]);
encrypt the received data with an algorithm to produce the encrypted data (encryption circuit 38 encrypting the received data, such as the magnetic fingerprint of the data card [Hart ‘790, ¶¶3, 27-28, 38]); and
transmit the encrypted data from the encryption chip (outputting the encrypted data from the encryption circuit 38 to external devices [Hart ‘790, ¶¶3, 15-16, 38, 52; Fig. 1]) to an external server (outputting the encrypted data to external devices, where external devices may be external servers [Hart ‘790, ¶¶18, 24; Fig. 1]) communicatively connected to a communication network (the external devices are connected to a network 16 [Hart ‘790, ¶¶32-33; Fig. 1]), 


As stated above, Hart ‘790 does not explicitly disclose: “… an encryption processor of an encryption chip … wherein the encryption chip is coupled to a shim, wherein the shim is at least partially disposed within and secured to a slot of the apparatus and is configured to receive the storage medium.”
Fernandes ‘932, however, discloses:
… an encryption processor of an encryption chip (cryptoprocessor of a microcontroller 32 [Fernandes ‘932, Col. 7 lines 51-58, Col. 12 lines 22-28, Col. 12 lines 52-63, Fig. 1, Fig. 5, Fig. 17])
… wherein the encryption chip is coupled to a shim (microcontroller 32 is coupled to an adaptor 14, also referred to as ViVOadapter or magnetic stripe reader adaptor 610 [Fernandes ‘932, Col. 5 lines 27-42, Col. 7 lines 39-58, Col. 12 lines 22-63; Fig. 1, Fig. 5, Fig. 17]), 
wherein the shim is at least partially disposed within and secured to a slot of the apparatus and is configured to receive the storage medium (the adaptor 14 is disposed within and affixed to a card reader slot 8 of the point of sale (POS) card reader 2, 600, and is configured to receive a card [Fernandes ‘932, Col. 8 line 53-Col. 9 line 5, Col. 9 lines 15-35, Col. 13 line 50-Col. 14 line 35; Fig. 1, Fig. 1B, Fig. 6]).

Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932. 

As per claims 19-20: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 15, as stated above, from which claims 19 and 20 are dependent upon. Claims 19 and 20 define a non-transitory computer-readable medium but recites substantially similar subject matter as the system defined claims 7 and 6, respectively. Claims 19 and 20 are directed to a non-transitory computer-readable medium comprising instructions corresponding to the limitations performed by the system defined in claims 7 and 6, respectively. Thus, the rejection of claims 7 and 6 is equally applicable to claims 19 and 20, respectively.  


Claims 3, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hart ‘790, in view of Fernandes ‘932, and further in view of Akahane, US 2018/0150663 A1 (hereinafter, “Akahane ‘663”).

As per claim 3: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Hart ‘790 discloses:
(the magnetic read head 36 comprising the encryption circuit 38 may produce an alert or signal if the magnetic read head 36 is tampered with [Hart ‘790, ¶¶20, 26, 58-59]).

	As stated above, Hart ‘790 does not explicitly disclose: “wherein the shim is removably coupled to the apparatus, … produce an alert if the shim is decoupled from the apparatus.” 
	Fernandes ‘932, however, discloses:
	wherein the shim is removably coupled to the apparatus, shim is 
	
Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932, namely to implement the cryptographic functionalities of the encryption circuit 38, as disclosed in Hart ‘790, such that they are performed by the microcontroller 32 of Fernandes ‘932, where the microcontroller 32 is coupled to an adaptor 14, as disclosed in Fernandes ‘932, that can be secured to the card slot 25 of Hart ‘790, and where the adaptor 14 may be decoupled from the card slot 25. The motivation for doing so would be to allow the adaptor to be removed for inspection, repair, or replacement without damage to the existing magnetic stripe reader device (see Fernandes ‘932, Col. 5 lines 21-26, Col. 9 lines 36-49). 

	As stated above, Hart ‘790 in view of Fernandes ‘932 does not explicitly disclose: “wherein the shim is removably coupled to the apparatus, … produce an alert if the shim is decoupled from the apparatus.”

 	Akahane ‘663, however, discloses: 
	shim is removably coupled to the apparatus (a removable encryption magnetic head 31a may be attached to an existing card reader 1, where the encryption magnetic head 31a may also be detached from the card reader 1 [Akahane ‘663, ¶¶4-5, 12-13; Fig. 1]), 
… produce an alert if the shim is decoupled from the apparatus (producing a warning if the removable encryption magnetic head 31a is removed from the card reader 1 [Akahane ‘663, ¶¶7, 53-54, 90, 115; Fig. 1]).

Hart ‘790 (modified by Fernandes ‘932) and Akahane ‘663 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 (modified by Fernandes ‘932) and Akahane ‘663 before them, to modify the method in Hart ‘790 (modified by Fernandes ‘932) to include the teachings of Akahane ‘663, namely to have the removable adaptor 14, as disclosed in Fernandes ‘932, trigger a warning or alert generated by the encryption circuit, as disclosed in Akahane ‘663, if the adaptor 14 was removed from the card slot 25 of Hart ‘790. The motivation for doing so would be to prevent card skimming by performing an initial encryption of the card data using an attachable/detachable encryption magnetic head on a card reader; furthermore, to prevent theft or unauthorized removal of the encryption magnetic head by issuing a warning when the encryption magnetic head is removed (see Akahane ‘663, ¶¶4-7).

As per claim 10: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 8, as stated above, from which claim 10 is dependent upon. Claim 10 defines a method but recites substantially similar subject matter as the system defined claim 3. Claim 10 is directed to a method for producing and transmitting encrypted data from data encoded on a storage medium corresponding to the limitations performed by the system defined in claim 3. Thus, the rejection of claim 3 is equally applicable to claim 10.

As per claim 16: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 15, as stated above, from which claim 16 is dependent upon. Furthermore, Hart ‘790 discloses:
wherein the instructions are further configured to: 
produce an alert if the (the magnetic read head 36 comprising the encryption circuit 38 may produce an alert or signal if the magnetic read head 36 is tampered with [Hart ‘790, ¶¶20, 26, 58-59]), 


	As stated above, Hart ‘790 does not explicitly disclose: “produce an alert if the shim is decoupled from the apparatus, wherein the shim is removably coupled to the apparatus.” 
	Fernandes ‘932, however, discloses:
	shim is  wherein the shim is removably coupled to the apparatus (the adaptor 14, also referred to as ViVOadapter or magnetic stripe reader adaptor 610, may be decoupled from the POS card reader 2, 600 [Fernandes ‘932, Col. 5 lines 21-26, Col. 9 lines 36-49]).
	
Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932. 

	As stated above, Hart ‘790 in view of Fernandes ‘932 does not explicitly disclose: “produce an alert if the shim is decoupled from the apparatus, wherein the shim is removably coupled to the apparatus.”

 	Akahane ‘663, however, discloses:  
produce an alert if the shim is decoupled from the apparatus (producing a warning if the removable encryption magnetic head 31a is removed from the card reader 1 [Akahane ‘663, ¶¶7, 53-54, 90, 115; Fig. 1]), 
wherein the shim is removably coupled to the apparatus (a removable encryption magnetic head 31a may be attached to an existing card reader 1, where the encryption magnetic head 31a may also be detached from the card reader 1 [Akahane ‘663, ¶¶4-5, 12-13; Fig. 1]).

Hart ‘790 (modified by Fernandes ‘932) and Akahane ‘663 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 (modified by Fernandes ‘932) and Akahane ‘663 before them, to modify the method in Hart ‘790 (modified by Fernandes ‘932) to include the teachings of Akahane ‘663.

As per claim 17: Hart ‘790 in view of Fernandes ‘932, and further in view of Akahane ‘663 discloses all limitations of claims 15-16, as stated above, all from which claim 17 is dependent upon. Hart ‘790 in view of Fernandes ‘932 does not explicitly disclose the limitations of claim 17. Akahane ‘663, however, discloses:
wherein the produced alert comprises at least one of a visual display and an audible noise (the generated warning produced by the warning unit may be an alarm buzzer, a siren, or an LED [Akahane ‘663, ¶¶53, 90]).

Hart ‘790 (modified by Fernandes ‘932) and Akahane ‘663 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ’790 (modified by Fernandes ‘932) and Akahane ‘663 before them, to modify the method in Hart ‘790 (modified by Fernandes ‘932) to include the teachings of Akahane ‘663.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart ‘790, in view of Fernandes ‘932, and further in view of Gonzales et al., US 2021/0073763 A1 (hereinafter, “Gonzales ‘763”).

As per claim 5: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 1, from which claim 5 is dependent upon. Furthermore, Hart ‘790 discloses:
wherein the processor of the apparatus (card reader 20, where the card reader 20 comprises a processor [Hart ‘790, ¶¶3, 35]) is further configured to: 
receive a (card reader 20 receiving an encryption key from external devices, where the external devices may be external servers [Hart ‘790, ¶¶24, 34, 48, 56; Fig. 1, Fig. 8]) to be used by the (encryption circuit 38 executes an encryption algorithm, using the cryptographic key, to encrypt the data retrieved from the data card [Hart ‘790, ¶¶48, 51, 56; Fig. 8]); and 
transmit the (storing the encryption keys into memory [Hart ‘790, ¶¶30, 48, 51, 56; Fig. 8]); 
wherein the (encryption circuit 38, where the encryption circuit may be implemented as an electronic chip [Hart ‘790, ¶¶19, 37, 45; Fig. 3, Fig. 7]) is further configured to: 
access the (retrieving the encryption key from memory [Hart ‘790, ¶¶51, 56; Fig. 8]); and 
utilize the (encryption circuit 38 executes an encryption algorithm, using the cryptographic key, to encrypt the data retrieved from the data card [Hart ‘790, ¶¶48, 51, 56; Fig. 8]).

As stated above, Hart ‘790 does not explicitly disclose: “receive a public key from the external server to be used by the encryption processor … transmit the public key to the memory for storage; wherein the encryption processor is further configured to: access the public key stored in the memory of the apparatus; and utilize the public key as an input to the algorithm to encrypt the received data …”.
Fernandes ‘932, however, discloses:
receive a key  encryption processor (cryptoprocessor of a microcontroller 32, where the cryptoprocessor uses cryptographic keys to perform cryptographic operations [Fernandes ‘932, Col. 7 lines 51-58, Col. 12 lines 52-63]) 

wherein the encryption processor is further configured to: access the  key (cryptoprocessor of a microcontroller 32, where the cryptoprocessor may receive cryptographic keys to perform cryptographic operations [Fernandes ‘932, Col. 13 lines 4-16, Col. 17 lines 27-37, Col. 19 lines 26-41]) 


Hart ‘790 and Fernandes ‘932 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 and Fernandes ‘932 before them, to modify the method in Hart ‘790 to include the teachings of Fernandes ‘932, namely to implement the cryptographic functionalities, using cryptographic keys, of the encryption circuit 38, as disclosed in Hart ‘790, such that they are performed by the microcontroller 32 of Fernandes ‘932, where the microcontroller 32 is coupled to an adaptor 14, as disclosed in Fernandes ‘932, that can be secured to the card slot 25 of Hart ‘790. The motivation for doing so would be to provide a non-invasive method to retrofit older POS card acceptance systems with newer technology, such as encryption technology using cryptographic keys, where the newer technology is able to integrate with the older systems and provide more secure consumer/user financial data storage and transactions (see Fernandes ‘932, Col. 2 lines 40-49, Col. 5 lines 9-26). 

As stated above, Hart ‘790 in view of Fernandes ‘932 does not explicitly disclose: “receive a public key from the external server … transmit the public key to the memory for storage; … access the public key stored in the memory of the apparatus; and utilize the public key as an input to the algorithm to encrypt the received data …”. 
	Gonzales ‘763, however, discloses: 
	receive a public key from the external server (receiving an encryption key from the financial entity server 135, where the encryption key may be a public key that corresponds to a private key of the financial entity server 135 [Gonzales ‘763, ¶33]) … 
transmit the public key to the memory for storage … access the public key stored in the memory of the apparatus; (storing and accessing the encryption key, where the encryption key may be a public key, in the memory of the payment reader terminal device 125 [Gonzales ‘763, ¶¶33, 62, 64; Fig. 5]);
and utilize the public key as an input to the algorithm to encrypt the received data (using the encryption key, where the encryption key may be a public key, with an encryption algorithm to encrypt the received payment instrument data [Gonzales ‘763, ¶33]).

Hart ‘790 (modified by Fernandes ‘932) and Gonzales ‘763 are analogous art because they are from the same field of endeavor, namely that of the protection and encryption of information stored in association with magnetic card readers. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart ‘790 (modified by Fernandes ‘932) and Gonzales ‘763 before them, to modify the method in Hart ‘790 (modified by Fernandes ‘932) to include the teachings of Gonzales ‘763, namely to have the encryption key in Hart ‘790 be implemented as a public key of an asymmetric key encryption scheme, as disclosed in Gonzales ‘763, where public keys of the external devices of Hart ‘790 would be received/stored at the card reader 20, and subsequently used by the cryptoprocessor of a microcontroller 32, as disclosed in Fernandes ‘932, to encrypt the data retrieved from the data card. The motivation for doing so would be to increase information security at a merchant POS device by using public-key cryptographic algorithms, such as Rivest-Shamir-Adleman (RSA) or Diffie-Hellman, where only the financial entity server is able to decrypt and access the encrypted payment instrument information using the respective private key (see Gonzales ‘763, ¶¶4, 32-33). 

As per claim 12: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 8, as stated above, from which claim 12 is dependent upon. Claim 12 defines a method but recites substantially similar subject matter as the system defined claim 5. Claim 12 is directed to a method for producing and transmitting encrypted data from data encoded on a storage medium corresponding to the limitations performed by the system defined in claim 5. Thus, the rejection of claim 5 is equally applicable to claim 12.  

As per claim 18: Hart ‘790 in view of Fernandes ‘932 discloses all limitations of claim 15, as stated above, from which claim 18 is dependent upon. Claim 18 defines a non-transitory computer-readable medium but recites substantially similar subject matter as the system defined claim 5. Claim 18 is directed to a non-transitory computer-readable medium comprising instructions corresponding to the limitations performed by the system defined in claim 5. Thus, the rejection of claim 5 is equally applicable to claim 18.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Aiyoshi, US 2022/0164552 A1: a card reader that encrypts information acquired via a contact block, where an encryption circuit coupled to the contact block encrypts information acquired from a data card via the contact bloc. 
Post et al., US 10,474,850 B1: receiving, from the magnetic reader, an encrypted signal from the reader connection. Extracting, from the encrypted signal, card information associated with a transaction card. 
Von Mueller et al., US 2006/0049256 A1: a secure magnetic stripe card stripe reader module capable of encrypting the magnetic stripe data use in point of sale applications requiring data security.
Severson et al., US 2011/0238581 A1: card readers providing end-to-end encryption capabilities for secure transmission to a transaction host or server. Protection mechanisms that guard against, and provide warnings of equipment tampering. 
Senguttuvan et al., US 2019/0197814 A1: a modular mobile point of sale device having separable units for configurable data processing and a communication component to securely communicate data to a centralized transaction processor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494